DETAILED ACTION
Claims 8-10, 19, and 20 are canceled.  Claims 21 and 22 are new.  Claims 1 and 14 are amended.  A complete action on pending claims 1-7, 11-18, 21 and 22 appears below
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-7, 14-18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al. US 20150141981 (Price), in view of Banko et al. US 5800448 (Banko), Twomey et al US 20140025073 (Twomey), Mathonnet US 20110213397 (Mathonnet), and Bagwell et al. US 20150073357 (Bagwell).
Regarding claim 1-5, 7, 14-16, 21, and 22, Price teaches a housing (Fig. 2 handle assembly 120); a shaft coupled to the housing defining a longitudinal axis (Fig. 2 shaft assembly 130), the shaft having an end- effector assembly at a distal end thereof (Fig. 2 end effector 140), the end-effector assembly including opposing first (Fig. 2 clamp arm 144) and second jaw (Fig. 2 blade 160) members, at least one of the first or second jaw members movable from a first position wherein the first and second jaw members are disposed in spaced relation relative to one another to at least a second position closer to one another wherein the first and second jaw members cooperate to grasp tissue therebetween (par. [0035]), the first jaw member including a first tissue- 
wherein at least one of the protruding element or the second tissue-engaging surface is configured to be electrically connectable to a monopolar active terminal of an electrosurgical generator (Fig. 3 and par. [0036] electrode surface 150),
wherein the second jaw member is configured to transmit the mechanical vibration to provide the mechanical cutting action on tissue while monopolar electrosurgical energy is provided to at least one of the protruding element or the second tissue-engaging surface when the first and second jaw members are disposed in the first position (functional limitation, the second jaw member would be capable of preforming).
Price does not explicitly teach a protruding element extending therefrom, wherein the protruding element is made from a different material than the second tissue-engaging surface of the second jaw member, wherein the protruding element is configured as an elongated strip extending along a length of the second jaw member, 
Banko, in an analogous electrosurgical instrument, teaches serrated cutting edges on the ultrasonic blade (Fig. 1C).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the ultrasonic blade of Price with the teeth of serrated teeth of Banko to add a sawing action to cut tissue (Banko col 4 lines 41-48)).
Price and Banko do not explicitly teach wherein the protruding element is made from a different material than the second tissue-engaging surface of the second jaw member, a voice coil oscillation mechanism including a magnet element and a coil element, the magnet element positioned proximal to the coil element and operably coupled thereto.
Twomey, in a device seeking to attach teeth onto a forceps device, teaches where the teeth are plastic and are a different material than the plate (par. [0044]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Price and Banko to have the teeth made of a different non-conductive material, as taught by Twomey.  This presents the advantage of preventing shorts between the electrically conductive portions (Twomey par. [0041]).
Price, Banko, and Twomey do not explicitly teach a voice coil oscillation mechanism including a magnet element and a coil element, the magnet element positioned proximal to the coil element and operably coupled thereto.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute the piezoelectric oscillation mechanism in the device of Price, Banko, and Twomey to use a voice coil to produce the ultrasonic energy, as taught by Mathonnet, since it is an art recognized alternative to piezoelectric elements (Mathonnet par. [0024]). The voice coil would produce the predictable result of generating ultrasonic energy used to cut and denature tissue.
Price, Banko, Twomey and Mothonnet do not explicitly teach a magnet element and a coil element, the magnet element positioned proximal to the coil element and operably coupled thereto.
Bagwell, in an analogous electrosurgical instrument, teaches a magnet 4a that is proximal the coils 2 of the voice coil motor (Fig. 1A).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Price, Banko, Twomey and Mothonnet to use a voice coil having the magnets proximal the coils, as taught by Bagwell, so that linear motion is created while limiting rotational motion of the shaft of the device (Bagwell Abstract).
Regarding claims 6 and 17, Price further teaches comprising the vibration coupler including a distal end movably coupled to a proximal end of the second jaw member (par. [0034] instrument 10 is similar to instrument 110 except for the transition of RF energy to touch up bleeding, pars. [0029] and [0030] waveguide/drivetrain).
Regarding claims 7 and 18, the combination of Price, Banko, Twomey, Mathonnet, and Bagwell further teaches wherein the voice coil oscillation mechanism is coupled to a proximal end of the vibration coupler and configured to generate a mechanical vibration in the vibration coupler (Price pars. [0028] [0029] and [0030] transducer creates vibrations to transmit to the blade which is at the distal end of the waveguide/drivetrain, the waveguide/drivetrain carries the vibrations from the transducer to the blade which is at the distal end, and Mathonnet par. [0024]).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Price in view of Banko, Twomey, Mathonnet, and Bagwell as applied to claim 1 above, and further in view of Masuda et al. US 20140142573 (Masuda).
Regarding claims 11-13, Price, Banko, and Mathonnet teach the electrosurgical instrument of claim 1, as taught above.
Price, Banko, Twomey, Mathonnet, and Bagwell do not explicitly teach a two-stage switch, a first stage of the two-stage switch effecting a first operational mode of at least two operational modes and a second stage of the two-stage switch effecting a second operational mode that is different from the first operational mode.
Masuda, in an analogous grasping treatment device, teaches a lever that has two operational modes one is where the vibrations are activated to assist in the cutting of the tissue (par. [0104]-[0107]). The other mode is when only the electrosurgical energy is provided to the tissue (par. [0112]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the electrosurgical instrument taught by Price, Banko, Twomey, and Mathonnet with the switch of Masuda because having a lever that .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In an attempt to expedite prosecution: just because elements are made of different material does not necessarily mean that they would move independently of one another.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                                                                                                                                                                                                   
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794